Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 09/13/2021. Claims 1-12 are pending and have been considered below.

3.	The objection to abstract and the disclosure are moot pursuant to applicant arguments.

The objection to Claims 4 and 5 are moot pursuant to claims amendments.

4.	The rejections of Claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is moot pursuant to claims amendments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT (US 2013/0227493) in view of Gadh et al. (US 6,629,065) and further in of Francois et al. (US 2020/0045249).

Claim 1. Schmidt discloses a method for executing affine transformations on an element in a computer graphics software using a 6DOF input device, comprising:
receiving a first data set from the  input device, wherein the first data set comprises at least one input data, the input data comprising the coordinates of at least one 3D point in the physical space, a switch status and a variation of the input data of the first data set (a user moves a mouse cursor within a display to a first two-dimensional location (input data; coordinates) that intersects with a software widget's second region (input data) which is associated with a scaling (switch status) operation, where each of the multiple regions acts as a corresponding control for a different (switch) manipulation operation, where the application receives user input based on a mouse cursor location and software widget controls); ([0028], [0035], [0045]),
selecting at least an affine transformation based on the first data set (a user moves a mouse cursor to a location that intersects with a software widget's second region associated (selecting) with a scaling (selecting an affine transformation) operation, where the application receives user input (first data set) based on the location of a mouse cursor and software widget controls) ([0035]. (0045]), wherein selecting an affine transformation comprises comparing the input data of the first data set with its variation and selecting an affine transformation, (if the location (input data; first data set) of the mouse cursor is associated (comparing) with a fourth region (input data; first data set) of the software widget, then application toggles the mode of the software widget to display other controls related to other manipulation operations, selecting an affine transformation with respect to a variation of the input data of the first data set (in the second mode corresponding to the fourth region (input data; first data set) having multiple (variation of the input data) manipulation operations, if the location of the mouse cursor is associated with a first flag control (variation), then the application performs (selecting) a twist operation, but if the cursor's location is associated with a second flag control (variation), then the application performs (selecting) an orientation operation) ([0045]).
receiving a second data set from the input device, wherein the second data set comprises at least one input data, the input data comprising the coordinates of at least one 3D point in the physical space and a switch status, and a variation of the input data of the second data set (when a user clicks on the software widget while mouse cursor is positioned within the second region (second data set), the user is free to scale (switch status) the size of the object associated with the software widget, and as the user clicks-and-drags the mouse cursor to a second location, the application determines the direction and magnitude of a two coordinate vector in screen space from the first location to the second location (second data set); ([0035]), (in the second mode corresponding to the fourth region (input data; first data set) having multiple (variation of the input data) manipulation operations, if the location of the mouse cursor is associated with a first flag control (variation), then the application performs (selecting) a twist operation, but if the cursor's location is associated with a second flag control (variation), then the application performs (selecting) an orientation operation) ([0045]);
executing the affine transformation on the element, the transformation being based on the first and second data sets provided by the 6DOF input device (the x component of the two coordinate vector, which is based on the first mouse location and the second mouse location (second data set provided by the input device), will determine whether the object is increased in size or decreased in size, where the object is scaled (executing the affine transformation on the element) by a scale factor determined based on the magnitude of vector) ([0035])., 
SCHMIDT does not explicitly disclose a 6DOF input device; determining a subset of the affine transformation, a magnitude, and at least one of the following: a direction in 3D space, a 3D anchor point, a 3D reference start point, a 3D reference end point, wherein the affine transformation is a subset of the affine transformation including a magnitude and at least one of the following: a direction in 3D space, a 3D anchor point, a 3D reference start point and a 3D reference end point.
However, Gadh discloses interaction techniques for navigation, object selection and editing based on 3D menus and icons which are selected via a 6DOF device (col. 5, lines 4-6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in SCHMIDT. One would have been motivated to do so in order to simplify input process so that a user is not constrained by complex input processes, and is freer to input conceptual designs in a more rapid fashion.
However, Francois discloses determining a subset of the affine transformation, ([0103]) a magnitude (provide an automated tour of the object by automatically selecting and rotating about the object and features of the object) ([0007]) [wherein the angle of rotation represents the magnitude], and at least one of the following: a direction in 3D space ([0008]), a 3D anchor point, a 3D reference start point, a 3D reference end point, wherein the affine transformation is a subset of the affine transformation ([0103]) including a magnitude(provide an automated tour of the object by automatically selecting and rotating about the object and features of the object) ([0007]) [wherein the angle of rotation represents the magnitude] and at least one of the following: a direction in 3D space ([0008]), a 3D anchor point, a 3D reference start point and a SCHMIDT. One would have been motivated to do so in order to facilitate editing in 3D.

Claim 3. SCHMIDT Gadh and Francois disclose the method for executing affine transformations on an element in a computer graphics software using a 6DOF input device, according to claim 1, Francois further discloses wherein the variation of the coordinates of the 3D point in the first data set determines the selection of a translate transformation, a direction in space, and a module ([0149],[0050]). One would have been motivated to do so in order to facilitate editing in 3D.

Claim 4. SCHMIDT Gadh and Francois disclose the method for executing affine transformations on an element in a computer graphics software using a 6DOF input device, according to claim 1, Francois further discloses wherein the coordinates of the 3D point in the first data set, the coordinates of the 3D point in the second data set, and the variation of coordinates of the 3D point in the second data set and of the two switch statuses determines the selection of a rotate transformation and a rotation axis in the space ([0050]), a magnitude (provide an automated tour of the object by automatically selecting and rotating about the object and features of the object) ([0007]) [wherein the angle of rotation represents the magnitude], and ([0008]), an initial reference 3D point and a final reference 3D point of the rotation transformation ([0168]). One would have been motivated to do so in order to facilitate editing in 3D.

Claims 11 and 12 represent the system and medium of claim and are rejected along the same rationale.

7.	Claims 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT (US 2013/0227493) in view of Gadh et al. (US 6,629,065) in view of Francois et al. (US 2020/0045249)and further in of Yang (US 2012/0275722).

Claim 2. SCHMIDT Gadh and Francois disclose the method for executing affine transformations on an element in a computer graphics software using a 6DOF input device, according to claim 1, wherein determining a subset of the affine transformation, a magnitude and at least one of the following: a direction in 3D space, a 3D anchor point, a 3D reference start point, a 3D reference end point comprises: but fail to explicitly disclose evaluating the coordinates of the 3D point in the physical space of the second data set, comparing the coordinates of 3D point in the physical space of the second data set with the coordinates of the 3D point in the physical space of the first data set and evaluating the variation of the 3D point of the second data set.
However, Yang discloses evaluating the coordinates of the 3D point in the physical space of the second data set (claim 11), comparing the coordinates of 3D point in the physical space of the second data set with the coordinates of the 3D point in the physical space of the first data set ([0127]-[0218], [0221]) and evaluating the variation of the 3D point of the second data set ([0014]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in SCHMIDT. One would have been motivated to do so in order to facilitate mappings between spatial points. 

Claim 5. SCHMIDT Gadh and Francois disclose the method for executing affine transformations on an element in a computer graphics software using a 6DOF input device, according to claim 1, Francois further discloses wherein the coordinates of the 3D point in the first data set, the coordinates of the 3D point in the second data set, and the variation of coordinates of the 3D point in the second data set determines the selection of a scale transformation ([0050]) and, at least a magnitude (provide an automated tour of the object by automatically selecting and rotating about the object and features of the object) ([0007]) [wherein the angle of rotation represents the magnitude]. One would have been motivated to do so in order to facilitate editing in 3D.
Yang discloses an anchor point, a reference start 3D point and a reference end 3D point of the scale transformation ([0023]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in SCHMIDT. One would have been motivated to do so in order to facilitate mappings between spatial points.

Claim 6. (Original) SCHMIDT Gadh Francois and Yang disclose the method for executing affine transformations on an element in a computer graphics software using a 6DOF input device, according to claim 5, SCHMIDT further discloses wherein the scale transformation is a 1D scale transformation ([0028]).

Claim 7. SCHMIDT Gadh Francois and Yang disclose the method for executing affine transformations on an element in a computer graphics software using a 6DOF input device, according to claim 5, Francois further discloses wherein the scale transformation is 2D scale transformation (An affine transformation is a class of linear 2-D geometric transformations that may be used to map variables (e.g. pixel intensity values located at position (x1, y1) in an input image)) ([0068]). One would have been motivated to do so in order to facilitate editing in 3D.

Claim 8. SCHMIDT Gadh Francois and Yang disclose the method for executing affine transformations on an element in a computer graphics software using a 6DOF input device, according to claim 5 Francois further discloses wherein the scale transformation is a 3D scale transformation ([0131]). One would have been motivated to do so in order to facilitate editing in 3D.

Claim 9. SCHMIDT Gadh Francois and Yang disclose the method for executing affine transformations on an element in a computer graphics software using a 6DOF input device, according to claim 5, wherein the scale transformation is uniform tridimensional scale transformation ([0068]). One would have been motivated to do so in order to facilitate editing in 3D.

Claim 10. SCHMIDT Gadh Francois and Yang disclose the method for executing affine transformations on an element in a computer graphics software using a 6DOF input device, according to claim 5, Francois further discloses wherein the scale transformation is a non-uniform scale transformation ([0068]). One would have been motivated to do so in order to facilitate editing in 3D.

Response to Arguments

on 09/13/2021 have been fully considered but they are not persuasive.

Applicants argue In other words, according to Schmidt, the input data consists in the coordinates of a 2D point in the space, i.e., the coordinates of the mouse. In contrast, claim 1 specifies that the input data comprises the coordinates of at least one 3D point in the physical space.
In response, the Examiner respectfully disagrees and submits that Schmidt discloses “Alternately, the input device may not be a mouse at all and the user may interact with the software widget using other input devices such as a stylus or multi-touch input” ([0033]).

Applicant further argues Francois is directed to a method to process a series of 2D pictures. In contrast, Schmidt is directed to a 3D method of manipulating a 3D object using a software widget. Clearly, Schmidt and Francois relate to different technical fields/technologies, that is, 3D methods of manipulating 3d objects and automatic stitching to generate 3600 view. Accordingly, one having ordinary skills in the art would not combine the teaching of Francois to the 3D manipulating method disclosed in Schmidt.

In response, the Examiner respectfully disagrees and submits that Francois  discloses optional features where user can either works with 2D images or 3D data as evidenced in col. 34, lines 18-49) and fig. 31 where affine transformations are applied to 3D CAD model.


In response, the Examiner respectfully disagrees and submits that Francois discloses affine transformations from 3D CAD model as evidenced in col. 34, lines 18-49) and fig. 31. Therefore, the teaching of Francois can absolutely define affine transformations aimed at 3D modeling purposes. The combination of Schmidt, Gadh and Francois meets the metes and bounds of applicant claimed features.

(Note: The Examiner appreciates applicant's effort to expedite prosecution in this application. However as explained above the claim limitations are not clear in its current state to overcome the reference. The Examiner advises applicant to contact the examiner for an interview to discuss potential novel language within the specification and clarify over the teachings of the prior art to expedite prosecution).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171